J-S68042-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: M.R., A                :   IN THE SUPERIOR COURT OF
    MINOR                                      :         PENNSYLVANIA
                                               :
                                               :
                                               :
    APPEAL OF: A.M., NATURAL MOTHER            :      No. 1211 WDA 2019

                  Appeal from the Order Entered July 10, 2019
               In the Court of Common Pleas of Allegheny County
                 Orphans' Court at No(s): CP-02-AP-040-2019


BEFORE:      GANTMAN, P.J.E., LAZARUS, J., and PELLEGRINI, J.*

MEMORANDUM BY GANTMAN, P.J.E.:                        FILED JANUARY 17, 2020

        Appellant, A.M. (“Mother”), appeals from the order entered in the

Allegheny County Court of Common Pleas, which granted the petition of the

Allegheny County Office of Children, Youth, and Families (“CYF”) for

involuntary termination of Mother’s parental rights to her minor child, M.R.

(“Child”). We affirm.

        The relevant facts and procedural history of this case are as follows.

Mother and N.R. (“Father”) are the natural parents of Child, born in May 2013.

           Child first came to the attention of [CYF] in June 2014, when
           he was about a year old. Child experienced two relatively
           brief periods of placement in foster care when neither Parent
           was available to provide care for him. During both these
           periods, Mother was incarcerated and Father was in a work-
           release program related to his criminal court matters. This
           [c]ourt adjudicated Child dependent in September 2014 and
           was able to return Child to Parents’ care in late October
           2014 while Parents continued to pursue their drug
           treatment programs. Parents successfully satisfied the
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S68042-19


          [c]ourt’s and CYF’s expectations, and the first dependency
          matter concluded in May 2015.

          Unfortunately, Parents failed to maintain their recovery.
          Child again came to CYF’s attention in March 2018 when
          Child was not quite five years old, after CYF received a
          report that Mother appeared impaired at school drop-off and
          pick-up. Upon investigation, Mother screened positive for
          cocaine and opiates. Father was incarcerated at the time.
          CYF obtained an emergency custody authorization (“ECA”)
          and placed Child in foster care, where he has remained. On
          May 1, 2018, the [c]ourt again adjudicated…Child
          dependent, noting both Parents’ “need to engage in
          appropriate levels of [drug and alcohol] treatment and to
          re-establish and maintain sobriety” as well as both Parents’
          need to “maintain their relationship” with Child.

(Trial Court Opinion, filed September 26, 2019, at 2-3) (internal citations

omitted). On February 25, 2019, CYF filed a petition to terminate parents’

parental rights to Child. Following a hearing on July 9, 2019, the court entered

an order on July 10, 2019, terminating Father’s and Mother’s parental rights.1

On August 9, 2019, Mother filed a timely notice of appeal and a

contemporaneous statement of errors complained of on appeal per Pa.R.A.P.

1925.2

       Mother raises the following issue for our review:

          DID THE TRIAL COURT ABUSE ITS DISCRETION AND/OR
          ERR AS A MATTER OF LAW IN CONCLUDING THAT
          TERMINATION OF…MOTHER’S PARENTAL RIGHTS WOULD
          SERVE THE NEEDS AND WELFARE OF…CHILD PURSUANT TO
____________________________________________


1 Separate guardian ad litem (“GAL”) and legal counsel represented Child
during the dependency/termination proceedings.

2Father filed a separate appeal from the order, which is docketed at No. 1210
WDA 2019 (J-S68041-19).

                                           -2-
J-S68042-19


         23 PA.C.S. § 2511(B)?

(Mother’s Brief at 6).

      Appellate review of termination of parental rights cases implicates the

following principles:

         In cases involving termination of parental rights: “our
         standard of review is limited to determining whether the
         order of the trial court is supported by competent evidence,
         and whether the trial court gave adequate consideration to
         the effect of such a decree on the welfare of the child.”

In re Z.P., 994 A.2d 1108, 1115 (Pa.Super. 2010) (quoting In re I.J., 972

A.2d 5, 8 (Pa.Super. 2009)).

            Absent an abuse of discretion, an error of law, or
            insufficient evidentiary support for the trial court’s
            decision, the decree must stand. … We must employ
            a broad, comprehensive review of the record in order
            to determine whether the trial court’s decision is
            supported by competent evidence.

         In re B.L.W., 843 A.2d 380, 383 (Pa.Super. 2004) (en
         banc), appeal denied, 581 Pa. 668, 863 A.2d 1141 (2004)
         (internal citations omitted).

            Furthermore, we note that the trial court, as the finder
            of fact, is the sole determiner of the credibility of
            witnesses and all conflicts in testimony are to be
            resolved by the finder of fact. The burden of proof is
            on the party seeking termination to establish by clear
            and convincing evidence the existence of grounds for
            doing so.

         In re Adoption of A.C.H., 803 A.2d 224, 228 (Pa.Super.
         2002) (internal citations and quotation marks omitted). The
         standard of clear and convincing evidence means testimony
         that is so clear, direct, weighty, and convincing as to enable
         the trier of fact to come to a clear conviction, without
         hesitation, of the truth of the precise facts in issue. In re
         J.D.W.M., 810 A.2d 688, 690 (Pa.Super. 2002). We may

                                     -3-
J-S68042-19


           uphold a termination decision if any proper basis exists for
           the result reached. In re C.S., 761 A.2d 1197, 1201
           (Pa.Super. 2000) (en banc). If the court’s findings are
           supported by competent evidence, we must affirm the
           court’s decision, even if the record could support an opposite
           result. In re R.L.T.M., 860 A.2d 190, 191-92 (Pa.Super.
           2004).

In re Z.P., supra at 1115-16 (quoting In re Adoption of K.J., 936 A.2d

1128, 1131-32 (Pa.Super. 2007), appeal denied, 597 Pa. 718, 951 A.2d 1165

(2008)).

     After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Eleanor L.

Bush, we conclude Mother’s issue merits no relief.               The trial court

comprehensively discusses and properly disposes of the question presented.

(See Trial Court Opinion, filed September 26, 2019, at 9-11) (finding: as of

termination hearing, Child had been in placement for 16 months; expert

evaluator, Dr. Rosenblum, testified Child had sufficient contact with Mother

through first 4 years of Child’s life to demonstrate some level of attachment

to her; Mother’s involvement with Child since Child’s placement, however, was

inconsistent and unreliable; Mother also did not make progress to overcome

her substance abuse issues and admitted drug use as recently as spring 2019;

Child has become attached to foster mother, who is responsive to Child’s

emotional and developmental needs; Child is happy and thriving in foster

home and relies on foster mother to meet his daily needs; thus, Dr. Rosenblum

opined while Child might experience some degree of loss resulting from



                                       -4-
J-S68042-19


termination of Mother’s parental rights, Child had already begun to cope with

that emotional loss; in light of Mother’s chronic substance abuse and lack of

progress, court concluded Child’s need for safety, permanency, and stability

outweighs possible benefit to Child in maintaining relationship with Mother;

evidence showed termination of Mother’s parental rights to Child best served

Child’s needs and welfare).     The record supports the court’s decision;

therefore, we see no reason to disturb it. Accordingly, we affirm based on the

trial court opinion.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/17/2020




                                    -5-
                                                                Circulated 01/08/2020 03:12 PM



          IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY,
                             PENNSYLVANIA
                        ORPHANS' COURT DIVISION

                                          CHILDREN'S FAST TRACK
  IN THE INTEREST OF:                     APPEAL
. M.R .. , Minor Child.
                                           CP-02-AP-040-2019

 APPEAL OF:                                1210 WDA 2019
 N.R., Father, and                         1211 WDA 2019
 A.M., Mother. ·
                                           OPINION


 By:                                  Copies to:

  The Honorable Eleanor L. Bush       Counsel for 'CYF�
  Allegheny County Court of Common    Melaniesha Abernathy, Esq.
. Pleas                               CYF Adoption Legal Unit
  440 Ross Street, Suite 5045         Fort Pitt Commons, Suite 101
  Pittsburgh, PA 15219                445 Fort Pitt Boulevard
                                      Pittsburgh, PA 15219

                                       Counsel for M.R.,
                                       Cynthia B. Moore, Esq.
                                       KidsVoice
                                     . 700 Frick Building .
                                       437 Grant Street ·
                                       Pittsburgh, PA 15219

                                       Counsel for Mother,
                                       Kiersten M. Frankowski, Esq!
                                      ·ACBF Juvenile Court Project .
                                       Koppers Building, 1 i th Floor
                                       436 Seventh Avenue
                                       Pittsburgh, PA 15219

                                      Counsel for Father,
                                      Thomas Babinsack, Esq.
                                      542 East 101h Ave.
                                      Tarentum, PA 15084
          IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY,
                             PENNSYLVANIA
                        ORPHANS' COURT DIVISION

                                                       CHILDREN'S FAST TRACK
    IN THE INTEREST OF:                                APPEAL
    M.R .. , Minor Child.
                                                       CP-02-AP-040-2019

    APPEAL OF:                                         1210 WDA 2019
    N.R., Father, and                                  1211 WDA 2019
    A.M., Mother.
                                                       OPINION




                                          OPINION

    Bush, J.                                                       September 26, 2019

      On July 9, 2019, following a hearing in the above captioned matter on the same

date, this Court issued an order terminating the parental rights of A.M. ("Mother")

and N.R. ("Father") to their child, M.R. (the "Child").1 The Court found that

grounds to terminate Mother's parental rights existed pursuant to 23 Pa. C.S. §

2511(a)(2) and (a)(5). The Court found that grounds to terminate Father's parental-·

rights existed pursuant to 23 Pa. C.S. § 2511(a)(l), (a)(2), and (a)(S). The Court

then concluded that terminating Parents' parental rights served the Child's needs



1   The Court's Order was docketed on July 10, 2019.
and welfare pursuant to 23 Pa. C.S. § 251 l(b ). Mother and Father each filed timely

appeals. Father asserts that the Court erred when it concluded that the evidence

established grounds for termination of his rights. Mother asserts that the Court

erred when it concluded that the evidence established that terminating her rights

served the Child's needs and welfare.

      I.      Background

           During Child's six years of life, Parents have struggled to recover from

chronic substance abuse. Child has twice been adjudicated dependent, due

primarily to Parents' substance abuse issues and related problems.

           Child first came to the attention of the Allegheny County Office of Children,

Youth & Families ("CYF") in June 2014, when he was about a year old. Child

experienced two relatively brief periods of placement in foster care when neither

Parent was available to provide care for him. During both these periods, Mother

was incarcerated and Father was in a work-release program related to his criminal

court matters.2 This Court adjudicated the Child dependent in September 2014 and

was able to return Child to Parents' care in late October 2014 while Parents

continued to pursue their drug treatment programs.3 Parents successfully satisfied




2   See Joint Exhibit A: Stipulations ,r,r 8, 10.
3
    See CYF Exhibit 1: Order of Adjudication and Disposition (September 10, 2014).

                                                                                       2
the Court's and CYF's expectations, and the first dependency matter concluded in

May 2015.

       Unfortunately, Parents failed to maintain their recovery. Child again came to

CYF's attention in March 2018 when Child was not quite five years old, after CYF

received a report that Mother appeared impaired at school drop-off and pick-up."

Upon investigation, Mother screened positive for cocaine and opiates.5 Father was

incarcerated at the time. CYF obtained an emergency custody authorization

("ECA") and placed Child in foster care, where he has remained.6 On May 1, 2018

the Court again adjudicated the Child dependent, noting both Parents' "need to

engage in appropriate levels of D&A treatment and to re-establish and maintain

sobriety" as well as both Parents' need to "maintain their relationship" with Child.7

       During the termination hearing on July 9, 2019, the Court heard testimony

from CYF Caseworker Stacey Policicchio, expert evaluator Dr. Neil Rosenblum,

Auberle Therapist Hannah Berkowtiz, Auberle Case Manager Christi Roskov, and

Father. The Court admitted the following exhibits into the record:

       Joint A: Stipulations;

       CYF 1: Certified Juvenile Court Orders for M.R.;


4
  See Joint Exhibit A: Stipulations ,r,r 14-15.
5 Jd.
6 Id.
7
  Id at ,r 16; see also CYF Exhibit 1: Order of Adjudication and Disposition (May 1, 2018),
Findings ,r 26.
                                                                                              3
         CYF 2: CYF Family Service Plans;

         CYF 3: Dr. Rosenblum's Report;

         CYF 4: Certified Criminal Records for Mother;

         CYF 5: Certified Criminal Records for Father.

         Since Child's removal, Father has failed to remedy the needs identified by

the Court at the time of adjudication. He continues to need drug and alcohol

treatment and has only recently re-engaged in treatment.8 At the time of the

termination hearing, Father was detained at the ACTA program, the same work

release program he attended in 2014 when Child entered foster care for the first

time.9 Father has also failed to maintain his relationship with Child, explaining his

almost complete lack of visits as due to being either incarcerated or "probably

using drugs."?" Father's failure to maintain his relationship with Child resulted in

the Court's order of January 23, 2019 in Child's dependency matter finding that

this failure established aggravated circumstances.11 Father did not appeal this

order.

         Mother, too, has failed to remedy the needs identified by the Court. She

failed to complete a drug and alcohol treatment program and has failed to attend



8 Tr. 27, 37, 39, 67 (July 9, 2019).
9
  See Joint Exhibit A: Stipulations ,r 20; see also Tr. 83 (July 9, 2019).
10 Tr. 82
          (July 9, 2019).
11 See Joint Exhibit A:
                         Stipulations ,r 20(c)(iv).
                                                                                        4
most randomly requested drug screens.12 Mother has visited Child infrequently and

inconsistently, attending only 33 of a scheduled 141 visits.13 Mother also failed to

attend a parenting program recommended after concerns arose regarding her

interactions with Child at some of the visits she attended.14 Mother has not

progressed beyond supervised visits.15

          While Parents have struggled, Child has thrived in his foster home. Foster

Mother is responsive to Child's emotional and developmental needs, is involved in

his school, ensures that he engages in appropriate activities, and is willing to adopt

him.16 Child is comfortable in his relationship with Foster Mother and relies on her

to meethis needs.17 While Child may well experience some degree of loss from

termination of Mother's rights, he has already begun to adjust to that emotional

loss and feels safe and happy in his foster home.18

          It was against this background that this Court determined to terminate

Father's parental rights pursuant to 23 Pa. C.S. § 251l(a)(1), (2) and (5) and to

terminate Mother's parental rights pursuant to 23 Pa. C.S. § 2511(a)(2) and (5).




12
   See Joint Exhibit A: Stipulations ,n 7(a).
13
   Tr. 95 (July 9, 2019).
14
   See Joint Exhibit A: Stipulations �17(c).
15   See Joint Exhibit A: Stipulations ,it7(d).
16
   Tr. 29, 43-44 (July 9, 2019).
17
   Tr. 44 (July 9, 2019).
18
   Tr. 52, 79 (July 9, 2019).
                                                                                       5
      II.·      Issues on Appeal

             Father asserts the following challenges to the Court's order of July 9, 2019:

                   1. The Court erred in granting CYF's petition to involuntarily

                      terminate Father's parental rights pursuant to 23 Pa. C.S. §

                      2511(a)(2);

                   2. The Court erred in granting CYF's petition to involuntarily

                      terminate Father's parental rights pursuant to 23 Pa. C.S. §

                      251l(a)(5);

                   3. The Court erred in granting CYF's petition to involuntarily

                      terminate Father's parental rights pursuant to 23 Pa. C.S. §

                      2511(a)(8).19

             Mother asserts the following challenge to the Court's order of July 9, 2019:

                   1. The Court erred in concluding that termination of Mother's

                      parental rights would serve the needs and welfare of the Child

                      pursuant to 23 Pa. C.S. § 2511(b).20




19
     See Father's Concise Statement of Matters Complained of on Appeal ,r 1-3.
20
     See Mother's Concise Statement of Matters Complained of on.Appeal ,r 1.
                                                                                             6
     III.   Discussion

            A. The Evidence Established Grounds to Terminate Father's
               Parental Rights.

        The Superior Court need not directly address Father's issues in order to

dismiss them. This Court found that CYF established three separate grounds for

termination of Father's parental rights, based on 23 Pa. C.S. § 2511 (a)(1 ), (2) and

(5).21 Father challenges the sufficiency of the evidence on only two of those three

grounds. Of course, this Court need only find that one ground under§ 2511(a) has

been established in order to terminate parental rights. Thus, the Superior Court

need not review the evidence regarding§ 2511(a)(2) and (5) if the evidence

regarding § 2511(a)(1) supports the Court's order.22

        Father has not disputed the Court's conclusion that the record established

grounds for termination pursuant to§ 25ll(a)(l), and has consequently waived any

challenge regarding it. Nevertheless, this Court will provide a brief review of the

ample evidence that supported the Court's conclusion.



21
   Father's third issue on appeal appears to be based on a misreading of the Court's order. Father
challenges termination of his parental rights based on 23 Pa. C.S. § 2511(a)(8). However, the
Court did not include this ground as a basis for its order.
22
   In re Adoption of R.J.S., 901 A.2d 502, 516. n.3 (Pa. Super 2006) ("We emphasize that
satisfaction of the requirements in only one subsection of Section 2511(a), along with
consideration of the provisions in Section 2511(b), is sufficient for termination" [emphasis in
original]).
                                                                                                 7
        In order to terminate parental rights pursuant to 23 Pa. C.S. § 2511(a)(l),

CYF must establish by clear and convincing evidence that:

        [t]he parent by conduct continuing for a period of at least six months
        immediately preceding the filing of the petition either has evidenced a
        settled purpose of relinquishing parental claim to a child or has refused
        or failed to perform parental duties.23
        During the statutory six-month period- from August 25, 2018 to February

25, 2019, Father was almost completely absent from Child's life. At most, he

visited Child two times in this entire period, once in December 2018 and perhaps

one other time.24 Other than those two visits, Father took no other action to fulfill

his parental duties. He did not send Child any cards, letters, or financial support. 25

He did not attend any medical or dental appointments.26 He did not make inquiries

regarding Child. By his own admission, Father generally was either incarcerated or

"probably using drugs" as opposed to functioning as a parent.27

        Nothing in the record suggests that Father's conduct at times either before or

after the applicable six-month period somehow cured or compensated for his

disengagement during that time.28 Rather, the record established that Father's


23
   23 Pa. C.S. § 2511(a)(l).
24Tr. 98 (July 9, 2019). Father visited only three times since Child's removal. The two known
visits occurred in April 2018 and December 2018. The date of the third visit is unknown, so it
could have occurred during the six-month period immediately preceding filing of CYF's petition.
25
   Tr. 27 (July 9, 2019).
26
   Tr. 81 (July 9, 2019).
27
   Tr. 82 (July 9, 2019).
28
   See In re I.J., 972 A.2d 5, 10 (Pa. Super. 2009) (trial court must consider totality of
circumstances, not mechanically apply six-month statutory provision).
                                                                                              8
repeated periods of incarceration, substance abuse, and lack of involvement in

Child's life started well before Child entered foster care placement and have

continued since then.29 Thus, the record clearly supports the Court's conclusion

that the evidence established grounds to terminate Father's parental rights pursuant

to 23 Pa. C.S. § 2511(a)(l).

            B. The Evidence Established that Terminating Mother's Rights
               Meets Child's Needs and Welfare.

        On appeal, Mother does not contest that grounds existed to terminate her

parental rights. She only contests the Court's conclusion that termination of her

parental rights meets the needs and welfare of her Child. Because Mother does not

contest that grounds exist for termination, the reviewing court need only consider

whether this Court's decision that termination best serves the Child's

developmental, physical, and emotional needs and welfare was supported by

competent evidence."

       As discussed in/n re N.A.M.,31 the inquiry into whether terminating a parent's

rights serves the child's needs and welfare necessarily includes inquiry into the



29
   See Joint Exhibit A: Stipulations ,r 22 (listing Father's repeated periods of incarceration
throughout the Child's life); see also Tr. 68 (Father admits that all of his incarcerations are due to
his substance abuse problems and "finding ways to get high").
30
   See In reJ.F.M., 71 A.3d 989 (Pa. Super. 2013) (discussing two-step analysis by which the
court must first find that grounds to terminate under 23 Pa. C.S. § 2511(a) exist before
addressing child's needs and welfare under 23 Pa. C.S. § 2511(b)).
31
   33 A.3d 95 (Pa. Super. 2011).
                                                                                                    9
nature and status of any bond between the parent and child and the effect on the child

of severing that bond, if it exists:

          However, the extent of the bond-effect analysis necessarily depends on
          the circumstances of the particular case.In re K.Z.S., 946 A.2d 753, 763
          (Pa. Super. 2008).

          While a parent's emotional bond with his or her child is a major aspect
          of the subsection 2511(b) best-interest analysis, it is nonetheless only
          one of many factors to be considered by the court when determining
          what is in the best interest of the child. In re K.K.R. -S., 958 A.2d 529,
          533-536 (Pa. Super. 2008). The mere existence of an emotional bond
          does not preclude the termination of parental rights. See In re T.D., 949
          A.2d 910 (Pa. Super. 2008) (trial court's decision to terminate parents'
          parental rights was affirmed where court balanced strong emotional
          bond against parents' inability to serve needs of child). Rather, the
          orphans' court must examine the status of the bond to determine
          whether its termination "would destroy an existing, necessary and
          beneficial relationship. In re Adoption of T.B.B., 835 A.2d 387, 397
        · (Pa.Super.2003)."32


          In this matter, the evidence amply supported the Court's conclusion that

termination of Mother's parental rights served the Child's needs and welfare.

          At the time of the hearing, the Child had been in placement for sixteen

months and was 6 years old. As described by Dr. Rosenblum, who performed

evaluations in this matter, Child has experienced sufficient contact with Mother

through the first four years of his life for him to continue to demonstrate some

level of attachment to her.33 However, Mother's involvement since Child's


32 In   re N.A.M, 33 A.3d at 103.
33   Tr. 45 (July 9, 2019).
                                                                                       10
placement has been inconsistent and unreliable. Mother attended less than 25% of

her scheduled visits with Child.34 Further, Mother has not made progress toward

overcoming her substance abuse issues. Indeed, at the time of her evaluation

appointment with Dr. Rosenblum, Mother admitted to both heroin and cocaine use

as recently as spring of 2019.35

       While Mother has continued to struggle with her addiction, Child has

become attached to Foster Mother. Foster Mother is very responsive to Child's

emotional and developmental needs. Child has made a positive adjustment to her

home, is happy there, and is doing well.36 Child has come to rely on Foster Mother

to meet his daily needs.37 Thus, while Child may experience some degree of loss

resulting from termination of Mother's parental rights, Dr. Rosenblum opined that

Child has already begun to adjust to that emotional loss.38

       Given Mother's chronic substance abuse and lack of progress, the Court

justifiably concluded that Child's need for safety, permanency and stability

outweighs the possible benefit to Child of maintaining his relationship with

Mother.




34
   Tr. 95 (July 9, 2019).
35 Tr. 46 (July 9, 2019); see also CYF Exhibit 3: Dr. Rosenblum's Report, 8.
36 Tr. 43-44 (July 9, 2019).
 7
3 Tr. 45 (July 9, 2019).
38
   Tr. 52 (July 9, 2019).
                                                                                  11
IV.   CONCLUSION

   For the foregoing reasons the Superior Court should dismiss both Parents'

appeals and affirm this Court's order of July 9, 2019.




                                                 By the Court:




                                                                               12